***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  STATE OF CONNECTICUT v. ANTHONY ADAMS
                (AC 40946)
                        Elgo, Bright and Sullivan, Js.

                                   Syllabus

The defendant, who had been convicted, on a guilty plea, of two counts of
    the crime of hindering prosecution in the second degree, appealed to
    this court from the trial court’s denial of his motions to correct an illegal
    sentence and for procedural default. Held:
1. The defendant waived his claim that his sentence on the two hindering
    prosecution counts violated the prohibition against double jeopardy, as
    he pleaded guilty to both counts of hindering prosecution and did not
    dispute that his plea was made voluntarily and intelligently, which oper-
    ated as a waiver of all nonjurisdictional defects and a relinquishment of
    his double jeopardy claim, especially given that the charging documents
    revealed no facial violation of the prohibition against double jeopardy.
2. The defendant’s claim that the trial court improperly concluded that his
    sentence did not exceed the statutory maximum was unavailing; the
    defendant’s sentence plainly comported with maximum terms specified
    in the relevant statutes (§§ 53a-35a [7] and 53a-29 [e]), and the trial
    court properly concluded that a period of probation is not part of the
    calculation of a maximum definite sentence under § 53a-35a.
3. The trial court properly denied the defendant’s motion for procedural
    default; the defendant provided no authority to substantiate his claim
    that the state was obligated to respond in writing to his motion to
    correct, as nothing in the rules of practice or decisional law required
    the state to file a written response to the defendant’s motion to correct
    an illegal sentence, and the rule of practice (§ 66-2) relied on by the
    defendant in his motion for procedural default applies to appellate
    motions practice and was inapplicable to the defendant’s motion to
    correct an illegal sentence.
4. The defendant could not prevail on his unpreserved claim of judicial bias;
    absent plain error, a claim of judicial bias cannot be reviewed on appeal
    unless preserved in the trial court, the defendant neither requested
    review nor briefed a claim pursuant to the plain error doctrine, and
    even if he had sought review pursuant to the plain error doctrine, he
    could not prevail under that doctrine because the record demonstrated
    that his allegation was wholly unfounded, as the defendant, at a hearing
    on his motions to correct and for procedural default, made multiple
    misstatements of law, and the trial court’s explanations in response to
    the defendant’s misstatements were entirely proper and did not evince
    any impartiality on the part of the court.
       Argued September 24—officially released November 13, 2018

                             Procedural History

  Substitute information charging the defendant with
the crimes of felony murder and attempt to commit
robbery in the first degree, and with two counts of the
crime of hindering prosecution in the second degree,
brought to the Superior Court in the judicial district of
Ansonia-Milford, where the defendant was presented
to the court, Iannotti, J., on a guilty plea to two counts
of hindering proseuction in the second degree; judg-
ment of guilty in accordance with the plea; subse-
quently, the court denied the defendant’s motions to
correct an illegal sentence and for procedural default,
and the defendant appealed to this court. Affirmed.
  Anthony Adams, self-represented, the appellant
(defendant).
   Laurie N. Feldman, special deputy assistant state’s
attorney, with whom, on the brief, were Kevin D.
Lawlor, state’s attorney, and Cornelius P. Kelly, super-
visory assistant state’s attorney, for the appellee (state).
                          Opinion

   ELGO, J. The self-represented defendant, Anthony
Adams, appeals from the judgment of the trial court
denying his postsentencing motions to correct an illegal
sentence and for procedural default. On appeal, the
defendant claims that the court improperly (1) rejected
his double jeopardy challenge to his sentence for two
counts of hindering prosecution in the second degree
in violation of General Statutes § 53a-166, (2) concluded
that his sentence did not exceed the statutory maxi-
mum, (3) denied his motion for procedural default, and
(4) advocated on behalf of the state at the hearing on
his motions. We affirm the judgment of the trial court.
   On October 28, 2012, Daquane Adams and Eugene
Walker were involved in a drug deal that culminated
with the fatal shooting of the victim, Neville Malacai
Registe. See State v. Walker, 180 Conn. App. 291, 296–97,
183 A.3d 1, cert. granted, 328 Conn. 934, 183 A.3d 634
(2018). After fleeing the scene, Adams and Walker tele-
phoned the defendant. The defendant then placed a
telephone call to a friend and had her pick up Adams
and Walker from their location in New Haven.
   On August 18, 2016, the defendant was charged, by
substitute information, with one count of felony murder
in violation of General Statutes § 53a-54c, one count of
attempt to commit robbery in the first degree in viola-
tion of General Statutes §§ 53a-8, 53a-49 (a) (2) and 53a-
134 (a) (2), and two counts of hindering prosecution
in the second degree in violation of § 53a-166. The defen-
dant thereafter entered a guilty plea to two counts of
hindering prosecution in the second degree.1 In accor-
dance with the terms of that plea, the court sentenced
the defendant to consecutive terms of seven and one-
half years incarceration, execution suspended after five
years, with five years of probation. His total effective
sentence on the two hindering prosecution counts was
fifteen years incarceration, execution suspended after
ten years, with five years of probation.
   Months later, the defendant filed a motion to correct
an illegal sentence, claiming that his sentence exceeded
the statutory maximum and violated the prohibition
against double jeopardy.2 The defendant later filed a
motion for procedural default predicated on the state’s
failure to file a written response to his motion to correct.
The court held a hearing on the defendant’s motions
on July 26, 2017, at which it denied both motions. From
that judgment, the defendant now appeals.
                             I
  The defendant first claims that the court improperly
rejected his double jeopardy challenge to his sentence
on the two hindering prosecution counts. In response,
the state argues that the defendant waived that claim by
pleading guilty to those counts. We agree with the state.
   The double jeopardy clause of the fifth amendment
to the United States constitution provides that no per-
son shall ‘‘be subject for the same offense to be twice
put in jeopardy of life or limb . . . .’’3 That constitu-
tional provision is applicable to the states through the
due process clause of the fourteenth amendment. Ben-
ton v. Maryland, 395 U.S. 784, 794, 89 S. Ct. 2056, 23
L. Ed. 2d 707 (1969). An alleged double jeopardy viola-
tion is a proper basis for a motion to correct an illegal
sentence. See State v. Wade, 178 Conn. App. 459, 466,
175 A.3d 1284 (2017), cert. denied, 327 Conn. 1002, 176
A.3d 1194 (2018).
   It nevertheless remains that the defendant pleaded
guilty to the two counts in question and in this appeal
does not dispute that his plea was voluntarily and intelli-
gently made. See footnote 1 of this opinion. Our
Supreme Court has observed that ‘‘[a]s a general rule,
an unconditional plea of guilty . . . intelligently and
voluntarily made, operates as a waiver of all nonjuris-
dictional defects and bars the later assertion of constitu-
tional challenges to pretrial proceedings. . . .
Therefore, only those issues fully disclosed in the
record which relate either to the exercise of jurisdiction
. . . by the court or to the voluntary and intelligent
nature of the plea are ordinarily appealable after a plea
of guilty . . . .’’ (Citations omitted; emphasis omitted;
footnotes omitted.) State v. Madera, 198 Conn. 92, 97–
98, 503 A.2d 136 (1985).
   The United States Supreme Court, in addressing the
viability of a double jeopardy challenge following a
guilty plea, has explained that ‘‘[j]ust as a defendant
who pleads guilty to a single count admits guilt to the
specified offense, so too does a defendant who pleads
guilty to two counts with facial allegations of distinct
offenses concede that he has committed two separate
crimes.’’ United States v. Broce, 488 U.S. 563, 570, 109
S. Ct. 757, 102 L. Ed. 2d 927 (1989). In that case, the court
emphasized that the defendants ‘‘had the opportunity,
instead of entering their guilty pleas, to challenge the
theory of the indictments . . . . They chose not to, and
hence relinquished that entitlement.’’ Id., 571. Relin-
quishment of a double jeopardy claim, the court contin-
ued, ‘‘derives not from any inquiry into a defendant’s
subjective understanding of the range of potential
defenses, but from the admissions necessarily made
upon entry of a voluntary plea of guilty.’’ Id., 573–74;
accord United States v. Burroughs, 691 Fed. Appx. 31,
33 (2d Cir. 2017) (defendant’s ‘‘valid guilty plea . . .
constitutes a waiver of his double jeopardy claim’’).
The Supreme Court thus held that, unless a double
jeopardy violation is apparent on the face of the charg-
ing documents, a defendant’s ability to raise such a
challenge ‘‘is foreclosed by the admissions inherent’’ in
his or her guilty plea. United States v. Broce, supra,
575–76.
   Examination of the operative charging document in
the present case reveals no facial violation of the prohi-
bition against double jeopardy. The August 18, 2016
substitute information contains four counts, the latter
two of which allege hindering prosecution in the second
degree in violation of § 53a-166.4 The third count alleges
in relevant part that the defendant ‘‘rendered criminal
assistance to [Adams], by way of providing him with
transportation and . . . [Adams] had committed a
Class B felony . . . .’’ The fourth count alleged in rele-
vant part that the defendant ‘‘rendered criminal assis-
tance to [Walker], by way of providing him with
transportation and . . . [Walker] had committed a
Class A felony . . . .’’ Judged solely on its face, as our
law requires; United States v. Broce, supra, 488 U.S.
575–76; we perceive no double jeopardy violation.
Accordingly, the defendant waived his double jeopardy
claim by entering his guilty plea in the present case.
                            II
   The defendant next claims that the court improperly
concluded that his sentence did not exceed the statu-
tory maximum. That contention is a proper basis for a
motion to correct an illegal sentence pursuant to Prac-
tice Book § 43-22; see State v. Lawrence, 281 Conn. 147,
155–56, 913 A.2d 428 (2007); and one over which our
review is plenary. State v. Mungroo, 104 Conn. App.
668, 684, 935 A.2d 229 (2007), cert. denied, 285 Conn.
908, 942 A.2d 415 (2008).
  The offense in question, hindering prosecution in the
second degree, is a class C felony. General Statutes
§ 53a-166 (b). The maximum term of imprisonment for
a class C felony is ten years. General Statutes § 53a-
35a (7). Likewise, the maximum period of probation
for a class C felony is five years. General Statutes § 53a-
29 (e). In the present case, the court sentenced the
defendant to consecutive terms of seven and one-half
years incarceration, execution suspended after five
years, with five years of probation for each hindering
prosecution count, which resulted in a total effective
sentence of fifteen years incarceration, execution sus-
pended after ten years, with five years of probation.
That sentence plainly comports with the maximum
terms specified in §§ 53a-35a (7) and 53a-29 (e).
   The defendant nonetheless posits that his period of
probation must be included in the calculation of his
maximum definite sentence under § 53a-35a. He has
provided no legal authority to support that assertion.
Moreover, this court recently rejected an identical
claim. In State v. Lugojanu, 184 Conn. App. 576, 580,
     A.3d      (2018), the defendant argued ‘‘that his
sentence was illegal because it exceeded the statutory
limit for a class B felony. Specifically, the defendant
claim[ed] that a twenty year sentence of imprisonment
followed by a five year term of probation effectively
constitutes a twenty-five year sentence [and] thus
exceeds’’ the statutory maximum set forth in § 53a-
35a. This court disagreed, stating: ‘‘Absent a statutory
prohibition, a term of imprisonment with the execution
of such sentence of imprisonment suspended after a
period set by the court and a period of probation is an
authorized sentence. . . . The plain language of the
statute concerning authorized sentences . . . specifies
that a defendant can be sentenced to a term of imprison-
ment, but have that sentence suspended while he serves
a period of probation. . . . In the present case, the
defendant’s maximum exposure to imprisonment under
such a sentence is twenty, not twenty-five, years. More-
over, § 53a-35a expressly states that the sentence of
imprisonment shall be a definite sentence and . . .
the term shall be . . . (1) [f]or a class B felony other
than manslaughter in the first degree with a firearm
. . . a term not less than one year nor more than twenty
years . . . . Furthermore, the statute concerning peri-
ods of probation, [§] 53a-29 (d), expressly states that
the period of probation . . . (1) [f]or a class B felony,
[shall be] not more than five years. . . . The defen-
dant’s sentence does not violate any of these provi-
sions.’’ (Citations omitted; emphasis in original;
footnote omitted; internal quotation marks omitted.)
Id., 580–81. The court thus held that a period of proba-
tion is not part of the calculation of a maximum definite
sentence under § 53a-35a. Id.
  That precedent is dispositive of the defendant’s claim.
The trial court, therefore, properly denied the defen-
dant’s motion to correct an illegal sentence.
                           III
  The defendant contends that the court improperly
denied his motion for procedural default. We disagree.
   The following additional facts are relevant to this
claim. The defendant was sentenced in accordance with
the terms of his guilty plea on February 7, 2017. On
May 17, 2017, he filed a motion to correct an illegal
sentence with the trial court. When the state did not
file a written response to that motion, the defendant
filed a motion for procedural default on June 27, 2017.
In that motion, the defendant alleged that the state had
failed to comply with Practice Book §§ ‘‘10, 11, and 66.’’
The defendant then quoted from Practice Book § 66-2,
which provides that ‘‘[a] party intending to oppose a
motion, petition or application shall file a brief state-
ment clearly setting forth in separate paragraphs appro-
priately captioned the factual and legal grounds for
opposition within ten days after the filing of the motion
. . . .’’ (Emphasis omitted.) Because the state had not
filed a written response to his motion to correct, the
defendant claimed that the state had ‘‘waived and for-
feited [its] right be heard . . . in this matter.’’ The
defendant thus submitted that ‘‘[t]he [s]tate’s acquies-
cence permits my arguments and claims to proceed
unopposed, nullifying any objections.’’
   The court held a hearing on the defendant’s motion
on July 26, 2017. When the defendant indicated that he
was relying on the requirements of Practice Book
§§ ‘‘10, 11 and 66,’’ the court inquired: ‘‘When you say
10 and 11, what do you mean . . . ?’’ The defendant
responded, ‘‘Section 10, 11. More specifically, section
66-2.’’ The court at that time apprised the defendant
that § 66-2 was a rule ‘‘of appellate procedure’’ and
explained that the present proceeding was ‘‘not an
appellate matter.’’ The court further explained that
chapters 10 and 11 of the rules of practice pertained
to civil matters. The following colloquy then transpired:
   ‘‘The Court: [What] you’re referring to, Mr. Adams,
are procedures in civil matters. This is not a civil matter,
sir. . . .
  ‘‘The Defendant: In civil matters?
  ‘‘The Court: Yes, sir.
   ‘‘The Defendant: It’s the Connecticut Practice Book.
I thought it was all matters—
   ‘‘The Court: Yes, it is, but there are civil and criminal
and appellate [chapters], and you referred to the appel-
late and to the civil [chapters]; this [proceeding] is
neither.
  ‘‘The Defendant: So it doesn’t apply to criminal?
  ‘‘The Court: Correct.
  ‘‘The Defendant: All right. So, basically, I file a motion
and the state . . . doesn’t have to, like, respond to my
motion at all?
  ‘‘The Court: In writing?
  ‘‘The Defendant: Yeah.
  ‘‘The Court: No, they are not required to.
 ‘‘The Defendant: They don’t have to acknowledge the
motion at all? They can just come in and oppose it?
  ‘‘The Court: The motion, of course, will be acknowl-
edged in court today. . . . [The state] is prepared to
argue your motion.
  ‘‘The Defendant: All right.’’
   The court then denied the defendant’s motion for
procedural default, noting that the Practice Book sec-
tions relied upon by the defendant did not apply to the
present proceeding.
  On appeal, the defendant has provided this court with
no authority to substantiate his bald assertion that the
state was obligated to respond in writing to his motion
to correct. Nothing in either our rules of practice or
our decisional law requires the state to file a written
response to a defendant’s motion to correct an illegal
sentence. See, e.g., State v. Martin M., 143 Conn. App.
140, 151–52, 70 A.3d 135 (reviewing claim raised by
state on appeal despite fact that state did not file written
response to motion to correct illegal sentence), cert.
denied, 309 Conn. 919, 70 A.3d 41 (2013). Moreover, this
court recently held that Practice Book § 66-2 ‘‘applies
to appellate motions practice’’ and thus is inapplicable
to a motion to correct an illegal sentence. State v.
Holmes, 182 Conn. App. 124, 129 n.7, 189 A.3d 151, cert.
denied, 330 Conn. 913,        A.3d        (2018). This court
further noted that ‘‘[t]he Practice Book sections that
govern procedure in criminal matters do not contain
any time requirements with respect to objections to
motions to correct.’’ Id. We reiterate that those sections
also do not obligate the state to file a written response to
a motion to correct an illegal sentence. The defendant’s
claim thus fails.
                              IV
  The defendant also assails the court’s conduct during
the July 26, 2017 hearing on his postsentencing motions.
He alleges that the court improperly engaged in advo-
cacy on behalf of the state and ‘‘assumed the role of
the prosecutor’’ in responding to his arguments. In so
doing, the defendant argues that the court ‘‘abused [its]
discretion which prejudiced [the defendant] and cre-
ated an atmosphere of injustice and discouragement.’’
   At no time did the defendant raise those allegations
of judicial bias before the trial court. ‘‘[I]t is well settled
that courts will not review a claim of judicial bias on
appeal unless that claim was properly presented to the
trial court through a motion for disqualification or a
motion for mistrial. . . . Absent plain error, a claim
of judicial bias cannot be reviewed on appeal unless
preserved in the trial court.’’ (Internal quotation marks
omitted.) Zilkha v. Zilkha, 167 Conn. App. 480, 486, 144
A.3d 447 (2016). On appeal, the defendant has neither
requested review nor briefed a claim pursuant to the
plain error doctrine. See Michael G. v. Commissioner
of Correction, 153 Conn. App. 556, 562, 102 A.3d 132
(2014) (noting that this court normally declines ‘‘to
review claims of alleged judicial bias if no claim of plain
error was made by a party on appeal’’), cert. denied,
315 Conn. 916, 107 A.3d 412 (2015); State v. James R.,
138 Conn. App. 181, 202, 50 A.3d 936 (‘‘[t]he defendant
does not argue that plain error exists and, thus, we do
not engage in plain error review’’), cert. denied, 307
Conn. 940, 56 A.3d 949 (2012).
  Even if the defendant had sought review pursuant to
the plain error doctrine, he could not prevail. Our review
of the record reveals that the defendant’s allegation is
wholly unfounded. The transcript of the July 26, 2017
hearing is twenty-eight pages in length and is punctu-
ated by multiple misstatements of law by the defendant.
For example, the defendant incorrectly insisted that the
offense of hindering prosecution in the second degree
was a class D felony, when § 53a-166 plainly specifies
that it is a class C felony.5 The defendant also incorrectly
argued that the calculation of his maximum definite
sentence under § 53a-35a must include his period of
probation and that our rules of practice obligated the
state to file a written response to his motion to correct
an illegal sentence. In each instance, the court
responded in a measured and respectful manner and
carefully explained to the defendant why his assertions
were untenable under Connecticut law. Those explana-
tions were entirely proper and do not evince any impar-
tiality on the part of the court. See, e.g., State v. Kelly,
256 Conn. 23, 70–71, 770 A.2d 908 (2001) (‘‘the trial
court did not become an advocate for one of the parties
in the case [when it] properly commented on the evi-
dence before it in an attempt to simplify the proceed-
ings’’); Mercer v. Cosley, 110 Conn. App. 283, 293, 955
A.2d 550 (2008) (trial court’s statements ‘‘merely served
to explain the [legal] basis for the court’s ruling and
[are] not demonstrative of any bias’’). The defendant
therefore cannot prevail on his unpreserved claim of
judicial bias pursuant to the plain error doctrine.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     On appeal, the defendant raises no issue with respect to the validity of
his guilty plea. As the defendant states in his appellate brief: ‘‘[T]here is no
pending appeal challenging the [hindering prosecution] convictions them-
selves. My appeal here attacks the actions of the sentencing court and not
the underlying conviction.’’
   2
     The gist of the defendant’s double jeopardy claim was that he could not
be convicted of rendering criminal assistance to both Adams and Walker
by placing a single telephone call to assist them on the night of the shooting.
As he argued in his motion to correct, his sentence involved two counts
that allegedly derived from a single act in placing that telephone call.
   3
     The defendant’s double jeopardy claim also was brought pursuant to
the protection afforded under our state constitution. That protection ‘‘is
coextensive with that provided by the constitution of the United States.’’
(Internal quotation marks omitted.) State v. Drakes, 321 Conn. 857, 865, 146
A.3d 21, cert. denied,      U.S.    , 137 S. Ct. 321, 196 L. Ed. 2d 234 (2016).
   4
     General Statutes § 53a-166 provides: ‘‘(a) A person is guilty of hindering
prosecution in the second degree when such person renders criminal assis-
tance to another person who has committed a class A or class B felony or
an unclassified felony for which the maximum penalty is imprisonment for
more than ten years.
   ‘‘(b) Hindering prosecution in the second degree is a class C felony.’’
(Emphasis added.)
   5
     The defendant presumably was confused by the designation of that
offense as a class D felony prior to the revision of § 53a-166 in 2003. At the
July 26, 2017 hearing, the court explained to the defendant that ‘‘[t]he statute
changed in 2003. It used to be a class D felony. The Legislature changed it
in 2003, and made it . . . a class C felony. Your offense occurred after 2003,
and the statute [at that time defined] hindering prosecution in the second
degree [as] a class C felony.’’